
	
		I
		111th CONGRESS
		2d Session
		H. R. 5520
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2010
			Mr. Kagen (for
			 himself, Mr. Ruppersberger,
			 Mr. Hall of New York,
			 Mr. Boswell,
			 Mr. Hare, Ms. Sutton, Mr.
			 Deutch, Ms. Velázquez,
			 Mr. Johnson of Georgia,
			 Mr. Connolly of Virginia,
			 Mr. Loebsack,
			 Mr. McGovern,
			 Mr. Schauer,
			 Mr. Spratt,
			 Ms. Castor of Florida,
			 Mr. Baca, Ms. Clarke, Ms. Lee
			 of California, and Mr.
			 Cohen) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To require immediate payment by BP p.l.c to the United
		  States of an amount for use to compensate all affected persons for removal
		  costs and damages arising from the explosion and sinking of the mobile offshore
		  drilling unit Deepwater Horizon, to make that amount available to the Secretary
		  of the Interior to pay such compensation, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Oil Spill Responsibility Act of
			 2010.
		2.Payment of
			 compensation for removal costs and damages arising from the Deepwater
			 Horizon incident
			(a)FindingCongress finds that BP p.l.c confessed
			 under oath before Congress to being the responsible party for the discharge of
			 oil in the Gulf of Mexico resulting from the explosion on and sinking of the
			 mobile offshore drilling unit Deepwater Horizon.
			(b)Payment by
			 BP
				(1)Payment
			 requiredBP shall immediately pay to the United States
			 $25,000,000,000 as partial compensation for removal costs and damages for which
			 BP is liable.
				(2)Limitation on
			 damages not applicableSection 1004(a)(3) of the Oil Pollution
			 Act of 1990 (33 U.S.C. 2703(a)(3)) shall not apply with respect to the
			 explosion on and sinking of the mobile offshore drilling unit Deepwater
			 Horizon.
				(3)No limitation on
			 liabilityThis section shall not be construed to limit the
			 liability of BP to the amount set forth in paragraph (1).
				(c)Deposit and
			 useAmounts paid by BP under
			 subsection (a) shall be deposited into a separate account in the Treasury and
			 shall be available to the Secretary of the Interior without further
			 appropriation to reimburse any person for removal costs and damages incurred by
			 the person as a result of the explosion on and sinking of the mobile offshore
			 drilling unit Deepwater Horizon.
			(d)DefinitionsIn
			 this section—
				(1)BPThe
			 term BP means BP p.l.c.
				(2)Terms defined in
			 Oil Pollution Act of 1990Each of the terms damages,
			 discharge, oil, removal costs,
			 remove, and responsible party has the meaning given
			 that term in section 1001 of the Oil Pollution Act of 1990 (33 U.S.C.
			 2701).
				
